Citation Nr: 1040846	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 until February 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in 
Clemons, the Board has recharacterized the issue of service 
connection for PTSD to the broader issue of entitlement of 
service connection for an acquired psychiatric disorder, as is 
reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has PTSD from his service in 
Vietnam, including "the Fog and Barbed wire and doing patrols[,] 
listening post at night and when being sprayed with agent 
orange," as reported in a July 2005 statement.  In a December 
2005 statement, he reported being under constant fire from 
sporadic small arms and daily mortars.  The Veteran's DD-214 
indicates that he served in Vietnam and that his last specialty 
was as a fire support specialist. 

The Veteran seeks service connection for a psychiatric disorder, 
specifically, PTSD. Service connection for PTSD requires: (1) 
medical evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in- service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f) has recently been revised to read "If a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor."
 
In this case, the Veteran has provided statements of constant 
fire from sporadic small arms and daily mortars.  The revisions 
to 38 C.F.R. § 3.303(f), cited above, appear to apply to this 
case.

The Board notes that the Veteran has received diagnoses for 
psychiatric disorders other than PTSD, including paranoid 
schizophrenia, in a September 2005 VA psychiatry note, and 
schizoaffective disorder and depression, in a March 2005 Union 
Correctional Institution record.  A January 2010 VA medical 
record noted that the Veteran's active problem was schizophrenic, 
paranoid and did not include PTSD as an active problem.

The Veteran has not been examined for compensation purposes to 
determine whether he meets PTSD criteria under DSM-IV standards.  
His medical records repeatedly indicate diagnoses of PTSD by 
history, as exemplified in an August 2005 I.M. Sulzbacher Center 
for the Homeless, Inc. record, an April 2002 private record from 
the Santa Rosa Correctional Institution, and a September 2005 
Union Correctional Institution record.  However, medical records, 
including VA medical records indicate that the Veteran has been 
found to have PTSD traits, as in an October 2008 VA outpatient 
treatment record.  There are also some diagnoses of PTSD, as in a 
March 2005 Union Correctional Institution record, that noted the 
Veteran had PTSD, in partial remission, though it also later 
noted that he had PTSD, by history. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  The Veteran has provided sufficient evidence to 
warrant a VA examination for his claimed acquired psychiatric 
disorder.

A June 2004 report from the Union Correctional Institution noted 
that the Veteran reported that he received Social Security 
Administration (SSA) disability benefits.  The RO requested SSA 
records in December 2007 from the SSA National Records Center, 
which replied to the RO's request in December 2007 stating that 
the SSA jurisdictional office for the Veteran's records was X41-
0114 Jacksonville, Florida.  The RO sent two requests to the 
Jacksonville office, in January 2008 and March 2008, but did not 
receive a response from the Jacksonville office.  VA is obliged 
to attempt to obtain and consider those SSA records. 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO/AMC should 
attempt to obtain such records until such records are received or 
the SSA provides a negative response indicating that it does not 
have such records.

The Veteran waived RO consideration of the additional evidence he 
was submitting to the BVA "THIS DATE," which was signed by his 
representative F.L. and appears to have been submitted with a 
January 2007 Statement of Representative in Appeals Case.  The 
Veteran subsequently submitted numerous VA medical records in the 
months following the January 2007 waiver.  As such, the record is 
unclear as to whether the Veteran intended to waive RO 
consideration of that evidence.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

2.  After any unassociated records are 
associated with the claims file, the 
RO/AMC shall afford the Veteran an 
appropriate VA examination to ascertain 
the nature, extent and etiology of any 
psychiatric disorder, including PTSD, 
which may be present. 

The claims folder, a copy of this Remand, 
and a summary of the Veteran's stressors 
shall be provided to the examiner.  The 
examiner shall review the available 
official records of the Veteran's service, 
any alternative records or clinical 
records proximate to his service, and the 
clinical records associated with the 
claims file.  

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should address the following:

(1) The examiner shall clarify the 
Veteran's current psychiatric 
diagnosis.

(2) The examiner shall specifically 
comment on whether the Veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-
IV).  

If the diagnostic criteria to support 
a diagnosis of PTSD have been 
satisfied and a diagnosis of PTSD is 
deemed appropriate, the examiner 
shall comment upon any link between 
the current symptomatology and one 
(or more) of the in-service stressors 
reported by the Veteran.  In so 
doing, the examiner shall 
specifically address if the Veteran's 
claimed stressor relates to Veteran's 
fear of in-service hostile military 
or terrorist activity.

(3)  The examiner shall opine as to 
whether it is at least as likely as 
not (a 50% probability or more) that 
any diagnosed psychiatric disability, 
including the currently claimed PTSD, 
depression, anxiety, or any other 
diagnosed psychiatric disorder, is 
related to any event or incident in 
service or has chronically existed 
since service.  In doing so, the 
examiner must acknowledge the 
Veteran's in-service records, and any 
report of a continuity of psychiatric 
symptoms since service.  

(4)  If the Veteran did not incur a 
current psychiatric disorder in 
service, a rationale for that 
conclusion should also be included.

A clear rationale for all opinions should 
be provided and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
  
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
